Citation Nr: 1607810	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 20 percent for a low back disability.

2.  Entitlement to a schedular disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an extraschedular disability rating for a low back disability.

4.  Entitlement to an extraschedular disability rating for a right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to June 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO continued the Veteran's 20 percent and 10 percent disability ratings for a lumbar spine and right knee disability, respectively.  The issue of TDIU was considered on appeal by the Board in its July 2013 remand in accordance with Rice v Shinseki, 22 Vet App 447 (2009).  

In August 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  Following that VLJ's retirement the Veteran was afforded the opportunity to testify at a new hearing, he declined a new hearing in November 2015 correspondence.

The increased rating issues were remanded for additional development in July 2013.  For the issues considered on their merits below, that development has been accomplished.

Since the issuance of the September 2015 supplemental statement of the case,, the Veteran submitted additional treatment records with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to extraschedular ratings for a low back and right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability manifested in forward flexion limited to 45 degrees with pain at worst without ankylosis of any segment of the spine or intervertebral disc syndrome.

2.  The Veteran's right knee disability manifested in flexion limited to 90 degrees at worst with pain and stiffness without recurrent subluxation, lateral instability, ankylosis, impairment of the tibia or fibula
.

CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a schedular disability in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2008 letter satisfied the duty to notify provisions.

In July 2013, the Board remanded the issues on appeal in order to obtain contemporaneous treatment records and new VA examinations.   

Pursuant to the Board's remand, the Veteran was provided new VA medical examinations in May 2015.  The May 2015 VA examinations are adequate for rating purposes as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  The RO also added contemporaneous VA treatment records to the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

II.  Increased Ratings-Laws and Regulations Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40  (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). 

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When all the evidence is assembled, a determination will be made on the claim. Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Laws and Regulations-Spine Disabilities

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243. 

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  See 38 C.F.R. § 4.59 (2015).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  The Veteran is shown to have right sided radiculopathy of the lower extremity associated with his service-connected lumbar spine disability.  As service connection for radiculopathy of the right lower extremity was granted in a separate September 2015 rating decision, that issue need not be considered in the analysis below.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background and Analysis

The Veteran was afforded a VA examination of the spine in June 2009.  At his examination, the Veteran reported recurring low back pain since injuring it as a paratrooper in service.  

The Veteran reported no hospitalization or surgery, no incontinence, numbness or parethesias.  He reported stiffness, spasms and pain, describing low back pain with occasional radiation into the right leg.  The Veteran reported no flare-ups or incapacitating episodes of spine disease.  The Veteran reported that he was able to walk one to three miles.  

Physical examination revealed normal posture and gait; there was no kyphosis, lordosis, or scoliosis.  There was no ankylosis.  Examination of the muscles revealed spasms and pain with motion.  

Range of motions testing revealed flexion to 60 degrees.  There was objective evidence of pain on active range of motion testing.  There were no additional limitations with repetitive motion testing.  

It was noted that the Veteran had retired in 1996 as he was eligible for retirement due to age or duration of work.  It was noted that the Veteran's symptoms had significant effects on his usual occupation.  The examiner stated that the Veteran's disability would cause problems with lifting and carrying and pain.  

During his August 2011 Board hearing, the Veteran testified that he could not believe that his back had not become worse since his last rating around 1997.  He stated that at that point he had intermittent pain but that in the past five years especially in the past two years he had excruciating pain, especially when sleeping.  

The Veteran stated that he spoke to a physical therapist who told him that if it wasn't for his in-service injury his back symptoms would be less severe.  He explained that his pain was exacerbated by picking up bags, vacuuming and sitting down for too long.  He explained that he could not sleep on his back but that he flipped over when he slept and woke up in pain.  

In an August 2014 VA medical center treatment note, the Veteran is shown to request knee and lumbar films in order to see the progression of his arthritis.  The Veteran reported no change in his symptoms, he stated that he felt pretty good once he was up and moving.  

At a May 2015 VA examination, the Veteran described constant pain in the low back with stiffness and dull pain radiating down his right leg.  The Veteran did not report flare-ups of the spine.  

Range of motion testing revealed flexion to 45 degrees.  There was no objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine; there was no pain noted on examination.  Guarding and muscle spasm were not shown.  Pain, weakness, fatigability and incoordination were not found to significantly limit functional ability with repeated use.  Ankylosis was not found.  

There were no other neurological abnormalities or evidence of intervertebral disc syndrome.  It was noted that the Veteran could only walk for fifty yards at a time before stopping to rest and could not climb a flight of stairs or a ladder.  The Veteran further reported that he could not perform frequent and repetitive bending of the low back.  

In a November 2015 correspondence, the Veteran submitted x-ray reports of the low back stating that these x-rays revealed the worsening condition of his back and that he suffered "constant moderate to severe spasms and pain in my lower back."  

The Veteran further indicated that constant spasms and deterioration in the lumbar area seemed to affect his bowel movements, citing to an October 2015 x-ray which demonstrated moderate to severe osteoarthritis in the lumbar spine and also demonstrated gaseous distention of the bowel loop.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher 40 percent disability rating is warranted where flexion is limited to thirty degrees or less.  The evidence demonstrates flexion well in excess of 30 degrees with flexion degrees to 60 degrees in June 2009 and flexion to 45 degrees in May 2015 on examination.  

Also, there is no evidence of ankylosis of the spine to support a grant in excess of 20 percent.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is not demonstrated by the evidence of record.  In fact, the VA examination reports specifically note the absence of ankylosis; thus a higher disability rating based on a finding of ankylosis cannot be established.

While the Board is cognizant of the Veteran's limitations and complaints due to flare-ups of pain, he clearly has movement in the thoracolumbar spine and it is important to note that the Veteran is shown to not have functional limitations due to his pain upon testing in June 2009 and objective pain was not found on examination in May 2015.  Accordingly, a higher schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242.  

The evidence of record does not show that the Veteran has IVDS as defined by VA regulations.  Even if the Veteran had a diagnosis of IVDS, there is no evidence of incapacitating episodes as defined by VA regulation in order to warrant a disability rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore a schedular disability rating in excess of 20 percent under Diagnostic Code 5243 is not warranted.  

Finally, neurological symptoms beyond those accounted for in the Veteran's service-connected right lower extremity radiculopathy are not shown.  The Veteran is only shown to have neurological symptoms related to his right leg on examination, and those symptoms have been considered in the assignment of service connection for radiculopathy in a separate September 2015 rating decision.  Significantly, too, although the Veteran alleges bowel symptoms related to his spine, the VA medical examiners do not report any bowel symptoms related to the Veteran's low back disability.  

The Board is cognizant of the Veteran's October 2015 claim that his low spine disability has caused bowel impairment.  However, medical experts have not shown any correlation between the Veteran's spine disability and a bowel impairment and the Veteran appears to make this claim based on a finding of gaseous distention shown on x-ray.  

The evidence cited by the Veteran demonstrates no medical correlation between these two findings on x-ray and the Veteran is not shown to have the medical expertise to make a competent determination that such x-ray findings demonstrated bowel impairment or that such findings are in any way related to a spine disability.  Moreover, the findings of VA examiners more probatively show a lack of bowel symptoms as related to the Veteran's low back disability.

In sum, the Veteran's service-connected lumbar spine disabilities are manifested by at worst 45 degrees of forward flexion with pain.  Ankylosis is not demonstrated, nor is physician prescribed bed rest for intervertebral disc syndrome shown.  Finally, as the Veteran has not exhibited any associated objective bowel or bladder impairment a separate rating for such disabilities is not warranted.  

The criteria for a disability rating in excess of 20 percent for the Veteran's lumbar spine disabilities have not been met or approximated at any time during the pendency of the appeal; there is no doubt to be resolved and an increased disability rating is not warranted.  38 U.S.C.A. § 5107(b).

Laws and Regulations-Right Knee

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 20 percent is the maximum schedular rating available under Diagnostic Code 5258. 

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage. 

Dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Factual Background and Analysis

In a June 2009 VA examination, the Veteran described right knee stiffness and soreness.  There were no flare-ups.  There was no deformity, giving way, or instability.  There was no incoordination or episodes of dislocation, subluxation or locking.  The Veteran reported that he was able to stand for more than one but less than three hours and that he was able to walk between one and three miles.

Physical examination revealed normal gait, there was guarding of movement and crepitation.  There was no grinding, instability, patellar or meniscus abnormalities or other abnormalities of the right knee.   

Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  There was no objective evidence of pain following repetitive motion or additional limitation after repetitive use testing.  There was no joint ankylosis.  There were no significant effect on the Veteran's occupation but pain was noted.  

At his August 2011 travel Board hearing, the Veteran described having trouble climbing stairs.  He explained that he noticed pain while driving or walking upstairs but if he didn't do much with his leg it was ok.  He stated that he could walk and that he stopped when his knee began to hurt but that it was manageable.  

At a May 2015 VA examination, the Veteran described constant pain in his right knee as well as right knee stiffness.  The Veteran denied flare-ups of the knee.  Range of motion demonstrated flexion to 90 degrees and extension to 0 degrees.  There was no pain noted on examination.  There was no objective evidence of localized pain on palpitation of the joint or associated soft tissue.  There was no additional function loss or range of motion after repetitive use testing.  There was no pain, weakness, fatigability or incoordination which significantly limited functional ability after repeated use.  There was no ankylosis, subluxation, instability or effusion.  Testing for joint instability was negative.  

The examiner  noted that the Veteran's right knee disability impacted his ability to perform occupational tasks in that he could only walk for fifty yards at a time before stopping to rest, could not climb a flight of stairs or ladder and could not kneel or squat.

A higher schedular disability rating is not warranted for his right knee disability.  The Veteran's range of motion findings are well in excess of those required in the criteria for compensable disability ratings.  The Veteran was afforded his 10 percent disability evaluation for painful or limited motion of a major joint.  No other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), there have been no medical findings of instability of the right knee.  In addition, there are no medical findings of dislocated cartilage, malunion or nonunion of the tibia or fibula, or instability or subluxation.  In the absence of such findings, evaluating either knee under Diagnostic Codes 5257, 5258, or 5262 is not appropriate.  See 38 C.F.R. §4.71a.  

The preponderance of the evidence is against the claim for an increased rating for a right knee disability; there is no doubt to be resolved; and an increased rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for a low back disability is denied.

Entitlement to a disability rating in excess of 10 percent for a right knee disability is denied.


REMAND

The Board has ascertained that there exists no schedular basis for a rating in excess of 20 percent for a low back and 10 percent for a right knee disability.  The Board finds, however, that there remains a question of whether consideration for an extra-schedular evaluations are warranted. 

Of note, the Veteran's June 2009 VA examiner found that his low back disability symptoms would have a significant impact on his ability to work.  Additionally, the Veteran testified during his August 2011 Board hearing that he experienced increased pain when he sat down for too long and, in May 2015, the Veteran's VA examiner found that the Veteran's right knee disability rendered him unable to walk for long distances, climb or kneel.  Thus the Veteran may be eligible for extraschedular disability ratings for his low back and/or right knee disabilities when considered separately, or combined.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board cannot grant an award of an extraschedular rating in the first instance, the appropriate action to be taken in such instances is referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  No such action has been taken in regard to the Veteran's claim to date, however, and the Board finds that such consideration is warranted because of the nature of the findings in this case.

As further development is required to adjudicate these claims, the Board finds that it would be premature to adjudicate the issues of entitlement to TDIU as adjudication depends upon a determination of the occupational impact of the disabilities.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Moreover, the Veteran is asked to provide additional employment information pursuant to the TDIU appeal by completing a VA Form 21-8940 application for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Thereafter, the Veteran's appeal must be referred to the Director, Compensation Service, for consideration of whether an extra-schedular rating is warranted for the service-connected low back disability and/or right knee disability, either individually or in the aggregate.  The response from the Director, Compensation Service, must be included in the claims file.

3.  Then, readjudicate the appeal. If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


